DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-7, and 9-12 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 4, the claims now read “wherein at least a fraction of stable solvent volume is transformed into free solvent volume.” 
The specification does not provide explicit support for this limitation as now claimed. The Declaration as filed under 1.132 contains information discussing these limitations as they now read in the claims, but the Declaration is not read as part of the original disclosure as filed, and as such, the subject matter therein cannot be directly relied upon as the basis for claim limitations since these limitations would not be viewed as inherent or implied by the specification. See MPEP 2163(I)(B). 
Claims 3, 6-7, and 9-12 are also rejected due to their dependence upon claims 1 or 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Royer et al. (US 2004/0096661), hereinafter Royer, in view of Izod (US Patent No. 5,230,854).
Regarding claims 1, 4, and 6, Royer discloses a system and method of pre-recovery of a liquid solvent and water of a yarn. Royer discloses passing a yarn (17) through a quenching bath (18), optionally heated (par. 0030, Fig. 1), receiving the yarn (Fig. 1) and mechanically retaining at least one liquid. Royer does not explicitly disclose that the retaining occur within a pre-recovery enclosure.
However, Izod discloses a similar system and method of removing liquid from a polymeric yarn (Izod, Fig. 1) comprising an enclosure or dryer (37) where the liquid is removed with a second solvent (38). One of ordinary skill in the art would have recognized that the enclosure of Izod would have been suitable for use in the disclosure of Royer above because of their similar nature in producing similar products. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure above of Royer as to have included an enclosure as shown by Izod, as a substitution for the lack of enclosure above in Royer, as both are producing similar products and as such, the ordinary artisan would have had a reasonable expectation of success from incorporating either mode of removing liquid as in Royer or Izod.  
Royer further discloses a series of air knives (26) (par. 0030; Fig 1) which are considered to read upon the “means for mechanically retaining at least one liquid” as recited in claims 1, 4 and 6. 
Royer/Izod discloses the subject matter as described above, and further discloses (as in old claims 2 and 5) accumulating yarn on accumulator rolls (Izod, Fig. 1; element 45) within a furnace prior to a second pre-recovery enclosure (Izod. Element 51). It would have been obvious to one of ordinary skill in the art to have applied Izod’s techniques to Royer’s disclosure for the same reasons set forth above.
The ”wherein at least a fraction of stable solvent volume is transformed into free solvent volume” is read as an intended result of the claimed method and is not read to give meaning and purpose to the manipulative steps as none of these limitations (free solvent volume, stable solvent volume) appears in these steps. See MPEP 2111.04. However, it is noted that this limitation does not appear to have support in the original specification as filed. 
Regarding claims 3 and 6, Royer/Izod discloses the subject matter of claims 1 and 4 as above and further discloses the provided means for mechanically retaining as air knives (26) (Royer, par. 0030) are considered to be an equivalent here and perform the same function in substantially the same way. 
Regarding claims 7 and 9, Royer/Izod discloses the subject matter of claim 6, and further discloses a feed roller (33) (Izod, Fig. 1; Royer; Fig. 1 element 24), and a second pre-recovery enclosure (element 51) as in Izod above which would retain liquid particles as a collection device, and inherently would absorb some noise.
Regarding claims 10-12, Royer/Izod discloses the subject matter of claim 1, and further discloses that there is a residence time within the enclosure overlapping with the claimed times as in these claims (Izod, 5:24-5:28). It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the time the yarn remains in the accumulator matches the amount of time needed for extraction, as required in claims 10-12. 
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see p. 2-5 of the Declaration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The term “drawing” is met by this cited portion in Royer since the BRI of the claim only requires that the yarn pass through a tank that is heated. 
The Declaration under 37 CFR 1.132 filed 7/19/2022 is insufficient to overcome the rejection of the claims based upon 35 U.S.C. 103 as set forth in the last Office action because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. 
Applicant’s argument that Izod is non-analogous art (see p. 7 of the Declaration) is not persuasive because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Izod is both in the same field of endeavor and reasonably pertinent to the particular problem with which the applicant was concerned. As such, the rejections are maintained as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742